12‐1209‐cv
         Carlson v. HSBC‐N. Am. (US) Ret. Income Plan et al.

                                     UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT


                                     CORRECTED SUMMARY ORDER

     Rulings by summary order do not have precedential effect.  Citation to a summary order filed on or after January
     1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this court’s Local Rule 32.1.1. 
     When citing a summary order in a document filed with this court, a party must cite either the Federal Appendix
     or an electronic database (with the notation “summary order”).  A party citing a summary order must serve a copy
     of it on any party not represented by counsel.

 1              At a stated term of the United States Court of Appeals for the Second Circuit,
 2       held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3       New York, on the 17th day of September,  two thousand thirteen.
 4
 5       PRESENT:
 6
 7               ROBERT A. KATZMANN,
 8                               Chief Judge,
 9               DENNIS JACOBS,
10               DEBRA ANN LIVINGSTON,
11
12                             Circuit Judges.
13       _______________________________________________
14
15       MARY W. CARLSON, on her own behalf and on behalf of all others similarly
16       situated, 
17
18                                        Plaintiff‐Appellant,

19                       ‐v‐                                                        No. 12‐1209‐cv
20
21       HSBC‐NORTH AMERICA (US) RETIREMENT INCOME PLAN, and the HSBC‐NORTH
22       AMERICA HOLDINGS ADMINISTRATIVE COMMITTEE, as Plan Administrator,


                                                               1
 1                         Defendants‐Appellees.
 2   _______________________________________________

 3                                    EDGAR PAUK, Brooklyn, New York
 4                                    ROBERT  BACH, New York, New York,  for Plaintiff‐
 5                                    Appellant.

 6                                    GARY F. KOTASKA, Phillips Lytle LLP, Buffalo, New
 7                                    York, for Defendants‐Appellees.

 8         UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, and

 9   DECREED  that  the  judgment  of  the  District  Court  is  AFFIRMED  in  part  and

10   VACATED in part and that the case is REMANDED for further proceedings.

11         Plaintiff‐Appellant Mary W. Carlson (“Carlson”) appeals from a judgment of

12   the United States District Court for the Eastern District of New York (Feuerstein, J.),

13   entered June 23, 2011, dismissing her putative class action complaint for lack of

14   subject matter jurisdiction and for failure to state a claim upon which relief can be

15   granted and denying her request for attorney’s fees.  Carlson also appeals from an

16   order of the same court denying her motion for reconsideration. Carlson, a retired

17   employee of Manhattan Savings Bank (“MSB”) and a participant in the Manhattan

18   Savings  Bank  Pension  Plan,  contends  that  Defendants‐Appellees  HSBC‐North

19   America  (US)  Retirement  Income  Plan  (the  “Plan”)  as  the  successor  of  the  MSB

20   Pension Plan, and the HSBC‐North America Holdings Administrative Committee


                                                2
 1   (the “Committee,” collectively “defendants”) as Plan Administrator,  violated the

 2   Employee Retirement Income Security Act of 1974 (“ERISA”) by not paying her an

 3   implied reasonable rate of interest on delayed pension payments.  Specifically, she

 4   argues that an implied reasonable interest rate is a benefit due under the terms of

 5   her  pension  plan,  see  ERISA  §  502(a)(1)(B),  29  U.S.C.  §  1132(a)(1)(B),  and  that

 6   Amendment Eight to the Plan, which provided back payments with interest based

 7   on the Short‐Term U.S. Treasury Bill Rate, violates ERISA’s anti‐cut back and anti‐

 8   forfeiture provisions, see 29 U.S.C. §§ 1053(a), 1054(g),  because the interest rate it

 9   provides is lower than the reasonable interest rate Carlson alleges she was entitled

10   to under the implied terms of her Plan pre‐amendment.  

11         We  conclude  that  Carlson’s  claims  for  a  higher  interest  rate  on  delayed

12   payments are not moot, but that, assuming arguendo Carlson’s requested relief is

13   cognizable  under  ERISA  §  502(a)(1)(B),  the  rate  provided  by  defendants  was

14   reasonable and did not violate ERISA’s anti‐cutback and anti‐forfeiture provisions.

15   We therefore AFFIRM the district court’s dismissal of her complaint for failure to

16   state a claim.  Because Carlson has achieved some success on the merits, however,

17   we conclude she is statutorily eligible for an award of attorney’s fees under 29 U.S.C.

18   § 1132(g)(1).  Accordingly, we VACATE the district court’s denial of attorney’s fees


                                                 3
 1   and REMAND the case for the district court to consider in the first instance whether

 2   an award of attorney’s fees is merited. We assume the parties’ familiarity with the

 3   underlying facts, the procedural history of the case, and the issues on appeal, which

 4   we reference only as necessary to explain our decision.

 5                                       *          *          *

 6   1. Mootness

 7         Carlson’s  first  three  claims  allege  that  the  defendants  violated  ERISA,  as

 8   interpreted by this Court in McDonald v. Pension Plan of the NYSA‐ILA Pension Trust

 9   Fund, 320 F.3d 151 (2d Cir. 2003), by not fully crediting Carlson’s pre‐ERISA, pre‐

10   break in service employment in accordance with the rule of parity when calculating

11   her  monthly  pension.    However,  after  Carlson  filed  her  complaint,  defendants

12   adopted Amendment Eight, which applied the rule of parity in accordance with

13   McDonald to Plan participants who incurred a forfeiture because of a pre‐ERISA

14   break in service. Because Amendment Eight provided for application of the rule of

15   parity, applied a 100% benefit rate to pre‐ERISA service, and provided interest on

16   delayed payments, the district court reasoned that it could render no judgment with

17   respect to the first three claims “that would have a practical effect on the legal rights

18   of the parties” and therefore dismissed the claims as moot.  Carlson v. HSBC‐N. Am.


                                                   4
 1   Holdings Admin. Comm., No. CV‐09‐3131, 2011 WL 2516592, at *3 (E.D.N.Y. June 21,

 2   2011).  Carlson contends that her claims are not moot because she requested a higher

 3   interest rate, 9%, than that provided for by Amendment Eight. We agree. 

 4          In reviewing a district court’s dismissal for lack of subject matter jurisdiction,

 5   we review legal conclusions de novo and factual findings for clear error. Maloney v.

 6   Soc. Sec. Admin., 517 F.3d 70, 74 (2d Cir. 2008).  A claim becomes moot “when the

 7   parties have no legally cognizable interest or practical personal stake in the dispute

 8   and the court is therefore incapable of granting a judgment that will affect the legal

 9   rights as between the parties.” ABN Amro Verzekeringen BV v. Geologistics Americas,

10   Inc., 485 F.3d 85, 94 (2d Cir. 2007) (internal quotation marks and citation omitted). 

11   Because a court could enter a judgment – that Carlson is entitled to a higher interest

12   rate – that would affect the parties’ legal rights, the claims are not moot. See id.

13   2. Entitlement to a higher rate of interest

14          Carlson argues that: (1)  because her pension plan provided that her payments

15   would be made on a date certain, she is entitled to a reasonable rate of interest on

16   her delayed payments as a benefit due to her under the terms of her plan and (2)

17   Amendment  Eight  impermissibly  reduced  this  accrued  benefit  by  adopting  an

18   unreasonably  low  interest  rate.    Assuming  arguendo  that  an  implied  reasonable


                                                   5
 1   interest rate can constitute a benefit due under the plan’s terms, ERISA does not

 2   state a particular rate of interest for delayed payments, and no specific implied or

 3   ideal rate can be divined from the statute.  See Novella v. Westchester Cnty., 661 F.3d

 4   128, 150 & n.25 (2d Cir. 2011). Where the contract establishes no rate of interest, our

 5   Court has recognized that a district court may, in its discretion, impose a reasonable

 6   rate in deciding cases of late payment.  See Milgram v. Orthopedic Assocs. Defined

 7   Contribution Pension Plan, 666 F.3d 68, 79 (2d Cir. 2011); Novella, 661 F.3d at 150; 

 8   Slupinski  v.  First  Unum  Life  Ins.  Co.,  554  F.3d  38,  53‐54  (2d  Cir.  2009).    Where,

 9   however, the plan administrator has the discretion to set a specific interest rate for

10   delayed payments and does so, that rate is enforceable and reviewable for abuse of

11   discretion.  Cf. Dobson v. Hartford Fin. Servs. Grp., 389 F.3d 386, 396 (2d Cir. 2004)

12   (“[W]hether interest is due under the terms of a plan is determined by inspecting the

13   terms of the particular plan.”); Iron Workers Dist. Council v. Hudson Steel Fabricators

14   &  Erectors,  Inc.,  68  F.3d  1502,  1508  (2d  Cir.  1995)  (vacating  a  district  court’s

15   downward modification of a plan’s interest rate set at two percent per month for

16   delinquent contributions); see also Operating Eng’rs Local 139 Health Benefit Fund v.

17   Gustafson Constr. Corp., 258 F.3d 645, 653 (7th Cir. 2001).   




                                                    6
 1          Here,  Amendment  Eight  of  the  Plan  provided  for  payment  of  interest  in

 2   accordance with the Short‐Term U.S. Treasury Bill Rate.  There is no indication in

 3   the complaint that the Short‐Term U.S. Treasury Bill Rate, which translates to 3.39%

 4   interest compounded annually on Carlson’s back payments, was unreasonable “in

 5   light of the interest rates in effect between 1992 and 2010.” Compl. ¶ 16.  Though

 6   Carlson contends that she is plausibly entitled to 9% interest because New York law

 7   provides that “[i]nterest shall be at the rate of nine per centum per annum, except

 8   where  otherwise  provided  by  statute,”  N.Y.  C.P.L.R.  §  5004,  the  9%  rate  is  not

 9   binding on federal courts considering federal claims, cf. Thomas v. iStar Fin., Inc., 629

10   F.3d 276, 280 (2d Cir. 2010). 

11          Carlson’s fifth and sixth claims seek a higher interest rate on the theory that

12   Amendment  Eight’s  interest  provision  impermissibly  reduces  Carlson’s  accrued

13   benefits  in  violation  of  ERISA  §  204(g),  an  anti‐cutback  provision,  and  ERISA

14   § 203(a), an anti‐forfeiture provision.  ERISA § 204(g) provides that “[t]he accrued

15   benefit of a participant under a plan may not be decreased by an amendment of the

16   plan,”  except  for  limited  exceptions  not  applicable  here.  29  U.S.C.  §  1054(g)(1). 

17   Similarly, ERISA § 203(a) provides that “[e]ach pension plan shall provide that an

18   employee’s  right  to  his  normal  retirement  benefit  is  nonforfeitable  upon  the


                                                  7
 1   attainment of normal retirement age.”  29 U.S.C. §1053(a).  A defined benefit plan

 2   satisfies ERISA § 203(a) if an employee has a nonforfeitable right both to his accrued

 3   benefit derived from his own contributions and to a percentage, based on his years

 4   of  service,  of  his  accrued  benefit  derived  from  employer  contributions.    Id. 

 5   Assuming arguendo that an implied reasonable interest rate qualifies as an accrued

 6   benefit protected by these provisions, Amendment Eight provided for interest on

 7   delayed payments at a 100% benefit rate, it was reasonable, and it did not reduce

 8   accrued benefits in violation of ERISA’s anti‐cutback and anti‐forfeiture provisions. 

 9   We agree with the district court that these claims fail. 

10   3. Attorney’s Fees

11          Carlson also appeals the district court’s sua sponte denial of attorney’s fees. 

12   She  asserts  that  she  is  entitled  to  attorney’s  fees  both  under  the  common  fund

13   doctrine, on the theory that the litigation produced a common fund for the benefit

14   of the class members on whose behalf she brought the claim, see Savoie v. Merchants

15   Bank, 84 F.3d 52, 56 (2d Cir. 1996), and pursuant to ERISA’s fee‐shifting provision,

16   29  U.S.C.  §  1132(g)(1).    While  Carlson  is  not  entitled  to  recover  fees  under  the

17   common fund doctrine, she is eligible for an award of attorney’s fees under 29 U.S.C.

18   § 1132(g)(1). 


                                                   8
 1   a. Common Fund Doctrine

 2         The standard for recovering fees under the common fund doctrine is well‐

 3   established:  “A party recovering a fund for the benefit of others, in addition to

 4   himself, may recover his costs, including his attorney’s fees, from the fund itself or

 5   directly from the other parties enjoying the benefit.” Savoie, 84 F.3d at 56.  To recover

 6   fees, a party need not have won the lawsuit; but if the dispute has become moot, the

 7   district court “must determine whether [the] plaintiff’s suit was a substantial cause

 8   of the benefit obtained.” Id. at 56‐57.  However, parties cannot recover attorney’s fees

 9   pursuant  to  the  common  fund  doctrine  from  vested,  but  undistributed,  ERISA

10   benefits.  Kickham Hanley P.C. v. Kodak Ret. Income Plan, 558 F.3d 204, 209‐10 (2d Cir.

11   2009).    Under  ERISA,  “[e]ach  pension  plan  shall  provide  that  benefits  provided

12   under the plan may not be assigned or alienated.” 29 U.S.C. § 1056(d)(1).  The anti‐

13   alienation provision “reflects a considered congressional policy choice, a decision

14   to safeguard a stream of income for pensioners . . . even if that decision prevents

15   others from securing relief for the wrongs done them.”  Kickham Hanley, 558 F.3d at

16   211 (alteration in original) (quoting Guidry v. Sheet Metal Workers Nat’l Pension Fund,

17   493 U.S. 365, 376 (1990)).  While the statute does not bar collecting attorney’s fees

18   from  funds  created  by  the  settlement  of  contested  pension  claims  that  plan


                                                9
 1   participants may secure only by releasing potential claims, it does bar garnishing

 2   plan participants’ pension entitlements. Id. at 213‐14. 

 3          Here, Carlson seeks to recover attorney’s fees from the money the Plan has

 4   pledged to pay to the members of the proposed class.   But the plan participants are

 5   entitled  to  these  payments  under  the  terms  of  the  Plan  and  are  not  required  to

 6   release any potential claims to receive the funds.  “That [Carlson] allegedly helped

 7   bring about [defendants’] recognition that plan participants were entitled to their

 8   pension benefits does not alter the conclusion that these are pension entitlements”

 9   protected by ERISA’s anti‐alienation provision.  See id. at 214.  Because the funds are

10   pension entitlements, no common fund was created, and the claim for fees fails as

11   a matter of law, at least under the common fund theory. 

12   b. 29 U.S.C. § 1132(g)(1)

13          Carlson also claims she is entitled to attorney’s fees under ERISA’s fee‐shifting

14   provision, 29 U.S.C. § 1132(g)(1).  Because the district court erred in concluding that

15   Carlson  had  not  achieved  some  degree  of  success  on  the  merits,  we  vacate  and

16   remand that portion of the district court’s decision.

17          ERISA’s  fee‐shifting  provision  provides  that  “[i]n  any  action  under  this

18   subchapter . . . by a participant, beneficiary, or fiduciary, the court in its discretion


                                                 10
 1   may allow a reasonable attorney’s fee and costs of action to either party.” 29 U.S.C.

 2   § 1132(g)(1).  By its terms, the statute grants district courts discretion to award fees

 3   to either party and does not limit awards only to prevailing parties.  See Hardt v.

 4   Reliance Standard Life Ins. Co, 130 S. Ct. 2149, 2156 (2010).  Rather, “a fees claimant

 5   must show ‘some degree of success on the merits’ before a court may award attorney

 6   fees under § 1132(g)(1).” Id.  If a district court finds that a claimant has demonstrated

 7   some degree of success on the merits, it is not required to award fees simply because

 8   this pre‐condition is met.  Toussaint v. JJ Weiser, Inc., 648 F.3d 108, 110 (2d Cir. 2011)

 9   (per curiam).  Moreover, in deciding whether to award fees, a district court may, but

10   is  not  required  to,  channel  its  discretion  through  the  set  of  factors  laid  out  in

11   Chambless v. Masters, Mates & Pilots Pension Plan, 815 F.2d 869 (2d Cir. 1987).  See

12   Toussaint, 648 F.3d at 110; see also Hardt, 130 S. Ct. at 2158 & n.8.

13          Here, the district court stated in a footnote that “[s]ince plaintiff’s amended

14   complaint  is  dismissed  in  its  entirety,  plaintiff  is  not  entitled  to  any  costs  and

15   attorney’s  fees.”  Carlson,  2011  WL  2516592,  at  *3  n.5.    In  her  motion  for

16   reconsideration,  Carlson  argued  that,  notwithstanding  the  dismissal  of  her

17   complaint, she could still recover attorney’s fees because, pursuant to the Supreme

18   Court’s analysis in Hardt, 29 U.S.C. § 1132(g)(1) does not limit awards to prevailing


                                                   11
 1   parties.  The district court responded without additional explanation: “[T]here being

 2   no judicial determination that plaintiff’s claims had ‘some degree of success on the

 3   merits,’ this Court did not overlook Hardt . . . in exercising its discretion under 29

 4   U.S.C. § 1132(g)(1) to deny plaintiff’s claim for costs and attorney’s fees.” Order

 5   Denying  Motion  for  Reconsideration,  Carlson  v.  HSBC‐N.  Am.  Holdings  Admin.

 6   Comm., No. CV‐09‐3131, 2012 WL 959417, at *2 (E.D.N.Y. Mar. 20, 2012). 

 7          Carlson’s lawsuit prompted defendants to modify how the Plan credited pre‐

 8   ERISA breaks in service – a change which provided Carlson most of the benefits she

 9   sought.  Prior to the lawsuit, the Committee refused to credit Carlson’s first 5.3 years

10   of service fully and refused to be bound by McDonald.  Only after Carlson filed her

11   present  suit,  and  only  after  the  defendants  answered  the  complaint,  did  the

12   defendants finally concede that McDonald applies.  And only after Carlson rejected

13   an  offer  to  settle  her  individual  claims  did  Amendment  Eight  pass,  crediting

14   Carlson’s pre‐ERISA, pre‐break in service employment at a 100% accrual rate.  See

15   Carlson, 2011 WL 2516592, at *3 (noting that “Amendment Eight provides complete

16   relief  to  both  plaintiff  and  the  putative  class  by  entitling  them  to  the  benefits,

17   including interest, they would have accrued had the pre‐amendment Plan operated

18   in compliance with the ‘rule of parity,’ the Plan and ERISA”).  Though Carlson did


                                                   12
 1   not obtain her desired interest rate, her success in pushing defendants to comply

 2   with the rule of parity was hardly “trivial” or a “purely procedural victory.”  Hardt,

 3   130 S. Ct. at 2158 (internal brackets omitted).  Thus, Carlson achieved, at a minimum,

 4   some success on the merits and is eligible for an award of attorney’s fees under 29

 5   U.S.C § 1132(g)(1).

 6          That this success came as a result of Amendment Eight and not as a result of

 7   a  judicial  order  does  not  affect  the  analysis.    Though  the  district  court  in  Hardt

 8   ordered defendants to review petitioner’s claim, nothing in Hardt indicates that a

 9   formal court order is required, provided that the fee claimant otherwise achieves the

10   requisite level of success.  Likewise nothing in Hardt indicates that the result there

11   would have been any different if the defendant had voluntarily reviewed and paid

12   the claim in order to moot the lawsuit without an order from the court.

13          Though we conclude that Carlson is thus eligible for attorney’s fees under 29

14   U.S.C. § 1132(g)(1), we take no position on whether an award is merited here.  That

15   decision is committed to the discretion of the district court, and it is for the district

16   court to consider the question in the first instance and “articulate reasons for its

17   decision to grant or deny fees.” Connors v. Conn. Gen. Life Ins. Co., 272 F.3d 127, 137

18   (2d Cir. 2001). 


                                                   13
1         All arguments not otherwise discussed in this summary order are found to be

2   moot or without merit.  For the foregoing reasons, the judgment of the district court

3   is  AFFIRMED  in  part  and  VACATED  in  part  and  the  case  is  REMANDED  for

4   further proceedings.. 

5                                                 FOR THE COURT:
6                                                 Catherine O’Hagan Wolfe, Clerk




                                             14